Case 2:20-cv-11167-JVS-PD Document 8 Filed 03/01/21 Page 1 of 5 Page ID #:230



  1

 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11        MOSES CLARK,                           Case No. CV 20-11167-JVS (PD)
12                       Petitioner,             ORDER TO SHOW CAUSE RE:
13            v.                                 DISMISSAL OF HABEAS
                                                 PETITION
14        PEOPLE OF THE STATE OF
          CALIFORNIA,
15
                         Respondent.
16
17           On December 8, 2020, Petitioner Moses Clark filed a Petition under 28
18    U.S.C. § 2254 challenging his 2020 state conviction for domestic violence with
19    great bodily injury. [Dkt. No. 1 at 2].1 He thereafter filed a Supplemental
20    Memorandum in support of his Petition. [Dkt. No. 4.] The Court issues this
21    Order to Show Cause directed to Petitioner because the face of the Petition
22    suggests that it is barred by his no contest plea.
23
24    I.     Procedural History and Petitioner’s Contentions.
25           In November 2020, Petitioner pleaded no contest in a Los Angeles
26    County Superior Court to one count of domestic violence with great bodily
27
      1 The Court uses the page numbers inserted on the pleadings by the electronic
28    docketing system.
Case 2:20-cv-11167-JVS-PD Document 8 Filed 03/01/21 Page 2 of 5 Page ID #:231



  1   injury. He was sentenced to seven years in state prison. He appealed, the
  2   California Court of Appeal affirmed, and the California Supreme Court denied
  3   review. He also filed a series of unsuccessful state habeas petitions, the last
  4   of which was denied in November 2020. [See [Dkt. No. 1 at 2-4.]2
  5         On December 8, 2020, Petitioner filed this Petition alleging the
  6   following five grounds for relief: (1) the prosecutor violated Petitioner’s right
  7   to be brought before a magistrate judge within 48 hours of being arrested; (2)
  8   the trial judge denied Petitioner his right to a preliminary hearing within 10
  9   days after being arraigned; (3) the prosecutor denied Petitioner his right to
 10   view “body worn” video; (4) the trial judge denied an unidentified motion filed
 11   by Petitioner and “express[ed] himself” using the merits of the case; and (5)

 12   the trial judge violated Petitioner’s rights under California Evidence Code

 13   sections 403 and 702 by stating that Petitioner “could be easily identified on

 14   the witness stand.”3 [Id. at 5-6.]

 15

 16

 17

 18

 19
      2 Petitioner alleges that he was convicted and sentenced on November 19, 2020. He
 20
      also alleges that he subsequently filed a direct appeal, a petition for review, and two
 21   state habeas petitions, each of which was denied no later than November 25, 2020 --
 22   that is, six days after his conviction. On their face, Petitioner’s allegations are
      implausible. Moreover, it appears that Petitioner did not seek direct review of his
 23   conviction, but rather filed only a series of unsuccessful state habeas petitions. [See
      Dkt. No. 1 at 2-3, 12.] Nevertheless, for purposes of this Order to Show Cause, the
 24   Court accepts Petitioner’s allegations regarding his appeal and his collateral attacks
 25   to his conviction as true.

 26   3 In his Supplemental Memorandum, Petitioner suggests that his sentence is illegal.
      [Dkt. No. 4 at 1.] He does not, however, indicate how or why his bargained-for
 27
      sentence is illegal. Moreover, to the extent that Petitioner intends to assert a new
 28   claim for relief regarding his sentence, he can do so only by filing a first amended
      petition, which he has not filed.

                                                 2
Case 2:20-cv-11167-JVS-PD Document 8 Filed 03/01/21 Page 3 of 5 Page ID #:232



  1   II.   Discussion
  2         A.     Petitioner’s Claims Are Not Federally Cognizable Because
  3                They Are Based on Pre-Plea, Non-Jurisdictional Errors

  4         “As a general rule, one who voluntarily and intelligently pleads guilty to
  5   a criminal charge may not subsequently seek federal habeas relief on the
  6   basis of pre-plea constitutional violations.” Mitchell v. Superior Court, 632
  7   F.2d 767, 769 (9th Cir. 1980). In Tollett v. Henderson, the United States
  8   Supreme Court explained:
  9          [A] guilty plea represents a break in the chain of events which
 10          has preceded it in the criminal process. When a criminal
 11          defendant has solemnly admitted in open court that he is in

 12          fact guilty of the offense with which he is charged, he may not

 13          thereafter raise independent claims relating to the deprivation

 14          of constitutional rights that occurred prior to the entry of the

 15          guilty plea. He may only attack the voluntary and intelligent

 16          character of the guilty plea[.]

 17   411 U.S. 258, 267 (1973). This principle applies equally to defendants, like

 18
      Petitioner, who plead no contest.4 See Ortberg v. Moody, 961 F.2d 135, 137-38
      (9th Cir. 1992).
 19
            Since Tollett, the Supreme Court has recognized that the bar on
 20
      attacking pre-plea constitutional errors applies unless the defect in question
 21
      is a “jurisdictional” one that implicates the government’s power to prosecute
 22
      the defendant. United States v. Johnston, 199 F.3d 1015, 1019 n.3 (9th Cir.
 23
      1999) (citing United States v. Broce, 488 U.S. 563, 574-76 (1989)); see also
 24
      Menna v. New York, 423 U.S. 61, 62 (1975) (holding that bar on collateral
 25

 26   4 In California, the legal effect of a no contest plea is the “same as that of a plea of
      guilty for all purposes.” Cal. Penal Code § 1016; see also People v. Bradford, 15 Cal.
 27
      4th 1229, 1374-75 (1997) (“As we have recognized, section 1016 explicitly provides
 28   that the legal effect of a no-contest plea to a crime punishable as a felony is the same
      for all purposes as a plea of guilty.”).

                                                 3
Case 2:20-cv-11167-JVS-PD Document 8 Filed 03/01/21 Page 4 of 5 Page ID #:233



  1   challenges to pre-plea errors did not preclude defendant from asserting double
  2   jeopardy to indictment under which he pleaded guilty); Blackledge v. Perry,
  3   417 U.S. 21, 30-31 (1974) (holding that guilty plea did not foreclose claim that
  4   defendant was vindictively prosecuted).
  5         Here, Tollett bars all of Petitioner’s claims because each of them is
  6   based on purported pre-plea errors. Indeed, Petitioner explicitly alleges that
  7   each error pre-dated his November 2020 no contest plea. [See Dkt. No. 1 at 4-
  8   6.] Further, no “jurisdictional” exception to the Tollett rule applies, as none of
  9   Petitioner’s claims concerns the power of the State to prosecute him, and he
 10   does not claim that his no contest plea was involuntary or unintelligent.
 11   Thus, Petitioner’s no contest plea precludes federal habeas relief on all of his

 12   grounds for relief.5 See Tollett, 411 U.S. at 267. As such, Rule 4 requires

 13   summary dismissal of the Petition.

 14         B.     Petitioner Failed to Name the Proper Respondent

 15         Petitioner named “the People of the State of California” as respondent
 16   in this action. The only appropriate respondent in a federal habeas action is
 17   the “state officer having custody” of the petitioner. See Rule 2(a), 28 foll.
 18   U.S.C. § 2254. “Typically, this person is the warden of the facility in which
 19   the petitioner is incarcerated.” Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894
 20   (9th Cir. 1996). Accordingly, if Petitioner can show that some or all of his
 21

 22

 23   5 The Court also notes that Petitioner’s second and fifth grounds for relief are not
      cognizable on federal habeas review because they involve only errors of state law.
 24
      See Estelle v. McGuire, 502 U.S. 62, 68 (1991) (federal courts are limited to deciding
 25   whether conviction violated Constitution, laws, or treaties of the United States); see
      also 28 U.S.C. § 2254(a). Moreover, Petitioner’s claim in Ground Two that he was
 26   denied his right to a timely preliminary hearing could not warrant federal habeas
      relief because there is no federal constitutional right to a preliminary hearing in a
 27
      criminal proceeding. See Gerstein v. Pugh, 420 U.S. 103, 119 (1975); Ramirez v.
 28   State of Arizona, 437 F.2d 119, 120 (9th Cir. 1971) (“The Federal Constitution does
      not secure to a state court defendant a right to a preliminary hearing.”).

                                                 4
Case 2:20-cv-11167-JVS-PD Document 8 Filed 03/01/21 Page 5 of 5 Page ID #:234



  1   claims are not barred by Tollett, he must name the warden of the prison in
  2   which he is incarcerated as the respondent in this matter.
  3   III.   Conclusion
  4          Petitioner is ordered show cause as to why this action should not be
  5   dismissed with prejudice no later than April 9, 2021. Petitioner shall state
  6   clearly whether or not he concedes that the Petition is barred by Tollett. If he
  7   disputes that the Tollett bar applies, he must explain why the bar does not
  8   apply to the claims alleged in the Petition. Petitioner is admonished that
  9   the Court will deem his failure to timely comply with this Order as a
 10   concession that the Petition is barred by Tollett.
 11

 12          IT IS SO ORDERED.

 13

 14

 15    DATED: March 1, 2021

 16
                                          PATRICIA DONAHUE
                                      ________________________________________
 17
                                      PATRICIA DONAHUE
 18                                   UNITED STATES MAGISTRATE JUDGE
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                             5
